Henderson Global Funds 737 North Michigan Avenue, Suite 1700 Chicago, Illinois 60611 December 31, 2010 State Street Bank and Trust Company c/o Boston Financial Data Services, Inc. 2 Heritage Drive North Quincy, Massachusetts 02171 Attention:Legal Department, 8th Floor Ladies and Gentlemen: Reference is made to the Transfer Agency and Service Agreement, as amended, between us dated September 1, 2001 (the “Agreement”). Pursuant to Section 12 of the Agreement, this letter is to provide notice of the addition a portfolio of Henderson Global Funds (the “Trust”), namely the Henderson Emerging Markets Opportunities Fund. The Schedule A to the Agreement is superceded and replaced with the Schedule A attached hereto and dated December 31, 2010. Please indicate your acceptance of the foregoing by executing two copies of this letter, returning one to the Trust and retaining one copy for your records. Very truly yours, Henderson Global Funds By: Name:Christopher K. Yarbrough Title:Secretary Accepted: State Street Bank and Trust Company By: Name: Title: Schedule A Dated December 31, 2010 Henderson European Focus Fund Henderson Global Technology Fund Henderson International Opportunities Fund Henderson Worldwide Income Fund Henderson Japan-Asia Focus Fund Henderson Global Equity Income Fund Henderson Global Opportunities Fund Henderson International Equity Fund Henderson Money Market Fund Henderson Emerging Markets Opportunities Fund HENDERSON GLOBAL FUNDS STATE STREET BANK AND TRUST COMPANY By: By: Name: Christopher K. Yarbrough Name: Title: Secretary Title:
